Citation Nr: 1822757	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-15 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a cervical spine disability, and if so, whether service connection is warranted. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability, and if so, whether service connection is warranted. 

3.  Whether new and material evidence has been received to reopen a claim of service connection for a bilateral shoulder disability, and if so, whether service connection for a bilateral shoulder disability is warranted. 

4.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral hearing loss, and if so, whether service connection is warranted. 

5.  Whether new and material evidence has been received to reopen a claim of service connection for a left hip disability. 
6.  Entitlement to service connection for a left hip disability. 

7.  Entitlement to service connection for a bilateral lower extremity neurological disability also claimed as restless leg syndrome. 

8.  Entitlement to service connection for temporomandibular joint disease. 

9.  Entitlement to service connection for a left shoulder disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction is currently in the RO in Muskogee, Oklahoma.   

The Board notes that, in his May 2013 substantive appeal (via a VA Form 9), the Veteran requested a Board hearing.  However, a March 2016 correspondence reflects his desire to withdraw such hearing request.  38 C.F.R. § 20.704(e) (2017).  Therefore, there is no outstanding hearing request. 
In an April 2017 rating decision, the RO granted service connection for sleep apnea, evaluated as 50 percent disabling; service connection for essential tremor of the left and right hands, evaluated as 20 percent disabling for each hand; service connection for bilateral eye allergic conjunctivitis with dry eye syndrome, evaluated as 10 percent disabling; service connection for tinnitus, evaluated as 10 percent disabling; and service connection for hypertension, evaluated as noncompensably disabling, effective March 28, 2012 for all awards of service connection in that rating decision.  The Veteran did not initiate an appeal and as such, the decision represents a full grant of the benefits sought on appeal for service connection for sleep apnea, essential tremor of both hands, tinnitus, hypertension, and bilateral eye disability,   and such issues are no longer before the Board for consideration.  See Grantham v. Brown, 114 F.3d 1156, 1159  (Fed. Cir. 1977). 

Additional evidence, to include VA clinical records and private treatment records, received in May 2017, was added to the record after the issuance of an April 2017 supplemental statement of the case.  The Veteran waived initial agency of original jurisdiction (AOJ) consideration of such evidence in the accompanying  correspondence from his representative.  See 38 C.F.R. §§ 20.800, 20.1304 (2017). 

The issues of entitlement to service connection for a left hip disability, service connection for a bilateral lower extremity neurological disability, service connection for temporomandibular joint disease, and service connection for a left shoulder disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final July 2007 rating decision, the RO denied the Veteran's claims to reopen the issues of entitlement to service connection for a cervical spine disability, for a right knee disability, for right and left shoulder disabilities, and for a left hip disability. 

2.  Evidence associated with the record since the final July 2007 rating decisions is not cumulative and redundant of the evidence of record at the time of the decision and does raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a cervical spine disability, a right knee disability, bilateral shoulder disabilities, and a left hip disability. 

3.  In a final May 2006 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for bilateral hearing loss disability.

4.  Evidence associated with the record since the final May 2006 rating decision does not raise a reasonable possibility of substantiating the Veteran's claim of service connection for bilateral hearing loss disability.  

5.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed cervical spine degenerative arthritis had its onset in service.  

6.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed right knee degenerative joint disease had its onset in service.  

7.  The evidence is in relative equipoise as to whether the Veteran's currently diagnosed right shoulder degenerative arthritis had its onset in service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

2.  Resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for cervical spine degenerative arthritis are met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  
3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

4.  Resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for right knee degenerative joint disease are met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

5.  New and material evidence has been received to reopen the claim of entitlement to service connection for right and left shoulder disabilities.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

6.  Resolving all reasonable doubts in the Veteran's favor, the criteria for service connection for right shoulder degenerative arthritis are met.  38 U.S.C. §§ 1110, 1131, 5107 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

7.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left hip disability.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

8.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Pertinent Law and Regulations 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a disease listed in 38 C.F.R. § 3.309(a) [such as arthritis] is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The reopening of a claim of service connection which has been previously and finally disallowed requires that new and material evidence be presented since the last final disallowance of the claim.  38 U.S.C. § 5108.

Whether or not the RO reopened a claim is not dispositive, as it is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).
 
New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion. King v. Brown, 5 Vet. App. 19, 21 (1993).



	(CONTINUED ON NEXT PAGE)
II.  New and Material Evidence 

Cervical Spine, Right Knee, Bilateral Shoulder, and Left Hip Disabilities

By way of background, the Veteran's service connection claims for cervical spine, right knee, and bilateral shoulder disabilities were originally denied in an August 1997 rating decision.  The Veteran filed a timely notice of disagreement in response to the August 1997 decision's denial, but did not perfect an appeal after the RO issued a May 1998 statement of the case.  Therefore, the August 1997 rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).   

Thereafter, the Veteran filed a petition to reopen the previously denied claims for service connection for cervical spine, right knee, and bilateral shoulder disabilities, which were denied in a July 2007 rating decision.  The July 2007 rating decision also denied the Veteran's original service connection claim for a left hip disability.  He was notified of the outcome and did not file a notice of disagreement within one year, nor was any additional evidence pertinent to the claims received within one year of that decision.  See 38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  As such, the July 2007 rating decision became final based on the evidence then of record.   38 U.S.C. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

The Veteran seeks to reopen the service connection claims for cervical spine, right knee, bilateral shoulder, and left hip disabilities. 

The evidence previously considered at the time of the last final decision (i.e. in July 2007) includes service treatment records, VA treatment records through February 2006, and private treatment records.  The July 2007 rating decision denied the Veteran's service connection claim for cervical spine, right knee, bilateral shoulder, and left hip disabilities based on the RO's conclusion that the claimed disabilities neither occurred in nor was caused by service. 

The evidence pertaining to the Veteran's claimed cervical spine, right knee, bilateral shoulder, and left hip disabilities since the last final rating decision in July 2007 includes VA treatment records dated through March 2016, and March 2017 Disability Benefit Questionnaire (DBQ) reports.  Notably, the March 2017 DBQ examiner provided diagnoses for degenerative arthritis of the cervical spine, right knee, bilateral shoulders, and left hip, and opined that such were less likely as not due to service.  As for the claimed cervical spine, bilateral shoulder, and left hip disabilities, the examiner assessed that the Veteran's service treatment records noting his reports of neck, shoulder, and left hip pain indicated that those reported conditions were "acute only" without further evidence of chronicity of care.  As for the claimed right knee disability, the examiner reasoned that while the Veteran reported right knee pain during service, there was "no objective abnormality" underlying such reports.     

While the March 2017 DBQ examiner rendered negative nexus opinions for the claimed cervical spine, right knee, left hip, and bilateral shoulder disabilities, the medical findings discussed within the examination report, coupled with records of ongoing treatment for each disability since the last final denial inform the question as to whether the Veteran's disabilities were incurred in service.  In this case, the Board finds that the reopening of the service connection claims for cervical spine, right knee, bilateral shoulder, and left hip disabilities is warranted.

Bilateral Hearing Loss 

By way of background, the Veteran's service connection claim for bilateral hearing loss was originally denied in the August 1997 rating decision.  The Veteran filed a timely notice of disagreement in response to the August 1997 decision's denial, but did not perfect an appeal after the RO issued the May 1998 statement of the case.  Therefore, the August 1997 rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).   

Thereafter, the Veteran filed a petition to reopen the previously denied service connection for bilateral hearing loss, which was denied in a May 2006 rating decision.  The Veteran filed a timely notice of disagreement in response to the May 2006 decision's denial, but did not perfect an appeal after the RO issued an April 2007 statement of the case.  Therefore, the May 2006 rating decision is final.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).   

The Veteran seeks to reopen the service connection claim for bilateral hearing loss. 
The evidence previously considered at the time of the last final decision (i.e. in May 2006) includes service treatment records and VA treatment records through May 2006.  The May 2006 rating decision denied the Veteran's service connection claim for bilateral hearing loss based on the RO's conclusion that the claimed disability was not incurred in service.   The evidence then of record also failed to demonstrate that the Veteran had a bilateral hearing loss disability for VA compensation purposes under 38 C.F.R. § 3.385. 

The evidence pertaining to the Veteran's claimed bilateral hearing loss since the last final rating decision includes VA treatment records through March 2016, and an April 2016 DBQ report containing an evaluation of the claimed bilateral hearing loss.  In the April 2016 DBQ report, the examiner rendered a positive nexus opinion for the Veteran's tinnitus (claimed at the time) based on his account of in-service noise exposure.   Nevertheless, the audiological testing results contained in the April 2016 DBQ report fail to meet the required minimum pure tone thresholds and speech recognition scores listed in 38 C.F.R. § 3.385. 

The Board finds that new and material evidence was not received to reopen the service connection claim for bilateral hearing loss.  Significantly, while the record contains the April 2016 DBQ examiner's positive nexus opinion for tinnitus based on the Veteran's in-service noise exposure, the clinical evidence of record fails to demonstrate that the Veteran has or has had a current bilateral hearing loss disability for VA compensation purposes at any time since the last final rating decision (i.e. in May 2006).  In this regard, when determining whether the evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim, such that when considered with the evidence of record, the newly received evidence would at least trigger VA's duty to assist to provide a medical opinion.  Shade, 24 Vet. App. 110 at 118.  As no newly received evidence since the last final decision would reasonably result in substantiation of the Veteran's bilateral hearing loss claim when considered with the evidence of record, given that the current diagnosis requirement for such disability has not been met, see 38 C.F.R. § 3.385, the service connection claim for bilateral hearing loss cannot be reopened at this time.

III. Service Connection 

Cervical Spine

The Veteran contends that he has a cervical spine disability due to service.  See May 2013 Substantive Appeal (via VA Form 9)

Various service treatment records reflect the Veteran's complaints of cervical spine pain.  A September 1976 service treatment note contains his report of "stiff neck [for] 7 days."  In January and April 1984, he reported neck pain.  In May 1985, the Veteran reported neck pain with decreased range of motion.  In October 1992 service treatment notes, the treating physician recorded the Veteran's complaint of "sore neck" that had been present for the past 3 weeks.  In a February 1996 service treatment note, the treating physician wrote that the Veteran presented a complaint of "neck stiffness" as well as a report of chronic neck pain.  The treating physician at the time also observed decreased range of motion.  In February 7, 1997, the Veteran underwent a retirement service examination.  In that report, the service examiner found that the spine was normal, but added that the Veteran had been having "problems with neck . . . for several years . . . [for which he was] being treated . . . at [that] time" in the accompanying notes.  The service examiner also assessed that the Veteran had "arthritis in . . . shoulder/neck . . . area."  

The Veteran was discharged from his service in June 1997.  

Post-service, in a January 1998 VA treatment note, the VA treating physician noted the Veteran's report of "stiff [and] sore neck" and assessed that the Veteran had "mild arthritis in . . . neck area."  Since then, the clinical records show the Veteran's continued complaints of neck pain.  See December 2000 VA treatment note (documenting a report of neck pain and diagnosis of degenerative joint disease of the neck); September 2002 VA treatment note (noting the Veteran's report of chronic neck pain); January 2005 private treatment note (noting neck pain).  

In the March 2017 DBQ report, the examiner diagnosed degenerative arthritis of the cervical spine.  The examiner found that such was not due to service given that the in-service complaints of neck pain were "acute only" and there was "no evidence of chronicity of care."  In doing so, however, the examiner failed to address various complaints relevant to the claimed neck disability as documented in the above-referenced service treatment records, which indicates that his opinion was based on an inaccurate factual basis.   See e.g., Reonal v. Brown, 5 Vet. App. 458, 461   1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  Therefore, such opinion is given limited probative value. 

The Board finds that service connection for cervical spine degenerative arthritis is warranted based on the evidence currently of record.  The clinical evidence of record demonstrates that the Veteran currently has the condition.  See March 2017 DBQ report.  Further, in a January 1998 VA treatment note, dated within a year after the Veteran's discharge from his service (i.e. in June 1997), the treating physician diagnosed mild arthritis of the neck.  As such, the Board finds that the evidence is at least in equipoise that degenerative arthritis of the cervical spine was manifest to a compensable degree within that one-year time period.  On that basis, the claim is granted.  38 C.F.R. §§ 3.307, 3.309.

Right Knee 

The Veteran contends that he has a right knee disability due to service.  See May 2017 Statement from the Veteran. 

Service treatment records contain May 1985 treatment notes in which the Veteran complained of right knee pain.  A June 1985 service treatment note indicates that the Veteran had a complaint of "R sided multiple joint pain," including the right knee.  A June 1991 service treatment note documents that the Veteran had "burning pain" in the right knee.  An October 1992 service treatment note reflects the Veteran's complaint of "chronic  . . . R knee . . . pain . . . [characterized as] waxing [and] waning . . . ."  An October 1992 X-ray report shows a finding of dystrophic calcification along the anterior surface of the right patella.  In the February 7, 1997 note accompanying the February 1997 retirement service examination report, the examiner transcribed that the Veteran's knees "pop[ped] [and] hurt . . . when going up stairs."  An April 1997 VA general medication examination reflects the Veteran's complaint of knee pain.  The April 1997 VA examiner noted the Veteran's report of right knee pain and noted that "X-ray of the right knee showed calcifications along the anterior surface of the patella."  

Post-service, in a November 1997 VA examination report, the VA examiner noted the Veteran's report of bilateral knee pain and provided an impression of degenerative joint disease of both knees.  

In the March 2017 DBQ report, the examiner diagnosed right knee degenerative joint disease and concluded that such was not related to service.  As rationale, the examiner explained that despite "medical records [that] showed [the Veteran's] complaints of right knee pain while he was in service," such complaints showed "no objective abnormality."  However, the examiner did not provide any rationale for his finding that the documented right knee symptoms did not indicate objective abnormality.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, such opinion has limited probative value. 

The Board finds that service connection for right knee degenerative joint disease is warranted based on the evidence currently of record.  The clinical evidence of record demonstrates that the Veteran currently has the condition.  See March 2017 DBQ report.  Further, in a November 1997 VA examination report, within a year after the Veteran's discharge from his service (i.e. in June 1997), the treating physician diagnosed degenerative joint disease of the right knee.  As such, the Board finds that the evidence is at least in equipoise that degenerative joint disease of the right knee was manifest to a compensable degree within that one-year time period.  On that basis, the claim is granted.  38 C.F.R. §§ 3.307, 3.309.


Right Shoulder 

The Veteran contends that he has a right shoulder disability due to service.  See May 2017 Statement from the Veteran. 

In an October 1992 service treatment note, the Veteran reported bilateral shoulder pain in association with neck symptoms.  In the February 1997 note accompanying the February 1997 retirement service examination, the service examiner wrote that the Veteran had "problems with . .  . shoulders. .  for several years" and indicated that the Veteran had "arthritis in . . . shoulder/neck . . . area."  The service examiner also observed that the Veteran's "shoulder lock[ed] [which caused] painful lifting."  

Post-service, a September 1997 VA treatment note documents the Veteran's complaint of right shoulder pain.  In a January 1998 VA treatment note, the treating physician observed decreased range of motion in the right shoulder and assessed "mild arthritis in shoulder . . . ."  In a February 1998 VA treatment note, the treating physician indicated that there was temporary relief in the right shoulder, although it was still "stiff," and provided an assessment of osteoarthritis.  Since then, the clinical records show the Veteran's continued complaints of right shoulder pain.  See December 2000 VA treatment note (documenting a report of bilateral shoulder pain and a diagnosis of degenerative joint disease of both shoulders); October 2001 VA treatment note (noting a finding of protracted shoulders). 

In the March 2017 DBQ report, the examiner diagnosed degenerative arthritis of the right shoulder.  The examiner found that such was not due to service given that the in-service complaints of the right shoulder were "acute only" and there was "no evidence of chronicity of care."  In doing so, however, the examiner failed to address the February 1997 service examiner's report that the Veteran has had "problems with . .  . shoulders. .  for several years" and that the Veteran had "arthritis in . . . shoulder/neck . . . area."  Therefore, such opinion is of limited probative value. 

The Board finds that service connection for right shoulder degenerative arthritis is warranted based on the evidence currently of record.  The clinical evidence of record demonstrates that the Veteran currently has the condition.  See March 2017 DBQ report.  Further, in January and February 1998 VA treatment notes, within a year after the Veteran's discharge from his service (i.e. in June 1997), the treating physician diagnosed arthritis of the right shoulder.  As such, the Board finds that the evidence is at least in equipoise that degenerative arthritis of the right shoulder was manifest to a compensable degree within that one-year time period.  On that basis, the claim is granted.  38 C.F.R. §§ 3.307, 3.309.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a cervical spine disability is reopened. 

Service connection for cervical spine degenerative arthritis is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened. 

Service connection for right knee degenerative joint disease is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a right shoulder disability is reopened. 

Service connection for right shoulder degenerative arthritis is granted. 

New and material evidence having been received, the claim of entitlement to service connection for a left shoulder disability is reopened; and to this limited extent, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for a left hip disability is reopened; and to this limited extent, the appeal is granted.

New and material evidence has not been submitted to reopen the claim of service connection for bilateral hearing loss; and the appeal to reopen is denied.  


REMAND

Left Shoulder 

The Veteran contends that he has a left shoulder disability due to service.  See May 2017 Statement from the Veteran. 

An August 1982 service treatment record reflects the Veteran's complaint of left shoulder pain, diagnosed as muscle strain at the time.  An October 1992 service treatment note documents the Veteran's report of neck pain that radiated through the shoulders.  

In a March 2017 DBQ report, the examiner diagnosed degenerative arthritis of the left shoulder and provided a negative nexus opinion for such condition.  In doing so, however, the examiner did not consider the above-referenced service treatment records relevant to the claimed left shoulder disability.  See, e.g., Reonal, 5 Vet. App. at 458.  Moreover, the October 1992 service treatment note suggests a potential secondary relationship between the claimed left shoulder and the Veteran's now service-connected cervical spine degenerative arthritis.  On remand, the AOJ should obtain a medical opinion addressing the noted deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Left Hip 

The Veteran contends that he has a left hip disability due to service.  See May 2017 Statement from the Veteran. 

Service treatment records contain various reports of left hip pain.  See April 1984 service treatment note (reflecting the Veteran's complaint of left hip numbness and "muscle stiffness" in the upper anterior thighs); April 1986 and July 1991 service treatment notes (noting the Veteran's report of bilateral hip pain); December 1992 service treatment note (noting a complaint of left hip pain); and February 7, 1997 service examination report (noting chronic bilateral hip problems).   

In the March 2017 DBQ report, the examiner diagnosed left hip degenerative arthritis and rendered a negative nexus opinion based on her finding that the in-service left hip complaints signified "acute" conditions only without "evidence of chronicity of care."  In doing so, however, the examiner failed to address the April 1984 service treatment note documenting the Veteran's complaint of "muscle stiffness" in the upper anterior thighs as well as left hip numbness and his competent report of continued left hip symptomatology since service.  See March 2015 VA treatment note (documenting the Veteran's report that "[he has] had hip problems since military . . . .).  Moreover, clinical evidence suggests that the claimed left hip disability may be caused or aggravated by the Veteran's service-connected lumbar spine disability.  In this regard, in the March 2015 VA treatment note, the Veteran complained of bilateral hip pain that was associated with "back tightening up."  On remand, the AOJ should obtain a medical opinion addressing the above-noted deficiencies. 

Bilateral Lower Extremity Neurological Disability and Temporomandibular Joint Disease 

The Veteran contends that he has a bilateral lower extremity neurological disability, also claimed as restless leg syndrome, and temporomandibular joint disease due to service.  See March 2012 Claim. 

Service treatment records suggest that the Veteran experienced neurological symptoms in the lower extremities during his service.  In this regard, an April 1985 service treatment note reflects the Veteran's report that his "[right] leg began to feel numb and lack sensation" in association with his reported low back symptoms at the time.  Further, a February 7, 1997 retirement service examination report notes the examiner's finding of "possible problem in hips" relevant to neuritis.  

As for the claimed temporomandibular joint disease, a February 5, 1997 service dental treatment record documents the Veteran's complaint that "[his] jaw hurt . . . on the L side" and the treating service dentist's description of the pain as "TM (temporomandibular)  joint pain [for the past] 10 days" in association with his history of headaches and joint problem due to arthritis . . . ."

In a February 2006 letter, Dr. W.C.C. wrote that the Veteran had restless leg syndrome and temporomandibular joint dysfunction at the time and found that such were due to service, given that "[t]hese symptoms developed and gradually worsened after traumatic experiences in the early days of his military career in combat training."  However, it is unclear whether the Veteran currently has the claimed disabilities relevant to the present appeal period (since March 2012).  Given that the Veteran has not undergone a VA examination for the claimed bilateral lower extremity neurological disability and temporomandibular joint disease, and the evidence suggesting a potential relationship between the claimed disabilities and his service, a VA examination is necessary to determine whether the Veteran has current diagnoses and whether such are due to service, to include as due to service-connected disabilities.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, the AOJ should associate any updated VA treatment records with the Veteran's claims file and request that he identify any outstanding private treatment records referable to such claims.

Accordingly, the case is REMANDED for the following action:
 
1.  Provide the Veteran with an opportunity to identify any outstanding private or VA treatment records relevant to his claims.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained. 

2.  After completing the above actions, return the claims file, to include a copy of this remand, to an examiner other than the examiner who rendered the March 2017 opinion, for an addendum opinion addressing the claimed left shoulder and left hip disabilities.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all disabilities pertinent to left shoulder and left hip disabilities, present since the date of the claim (i.e. since March 2012), even if such disability is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each disability, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service.   

(C) For each diagnosis, the examiner should also opine whether it is at least as likely as not (a 50 percent probability or greater) arthritis of the left hip and/or left shoulder was manifest to a compensable degree within one year of service discharge (i.e. within one year of June 1997)?  If so, what were the manifestations?

(D) For each disability, the examiner should opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected lumbar spine and/or cervical spine disabilities.  

In offering the requested opinions, the examiner's attention is specifically directed to the above-referenced service treatment records pertaining to left hip and left shoulder symptoms during service.  The examiner should also consider all evidence of record, including lay statements and medical records.  

A complete rationale for all opinions offered should be provided. 

3.  Schedule a VA examination to determine whether there is a relationship between the claimed bilateral neurological disability, also claimed as restless leg syndrome, and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should identify all disabilities pertinent to the claimed bilateral lower extremity neurological condition, present since the date of the claim (i.e. since March 2012), even if such disability is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each disability, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service.  

(C) For each disability, the examiner should opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected lumbar spine disability.  

The examiner should consider all evidence of record, including lay statements and medical record, to include the above-referenced service treatment records documenting neurological symptoms in the lower extremities; and the February 2006 letter from Dr. W.C.C., who wrote that the Veteran had restless leg syndrome at the time and found that such was due to service, given that "[t]hese symptoms developed and gradually worsened after traumatic experiences in the early days of his military career in combat training."  

The rationale for all opinions offered should be provided. 

4.  Schedule a VA examination to determine whether there is a relationship between the claimed temporomandibular joint disease and his service.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  The examiner should determine whether the Veteran has or has had temporomandibular joint disease since date of the claim (i.e. since March 2012), even if such diagnosis is currently asymptomatic or resolved during the pendency of the appeal.

(B) For each diagnosis, the examiner should opine as to whether it is at least as likely as not (i.e. whether it is 50 percent or more probable) that any such disability is related to the Veteran's military service.  

(C) For each diagnosis, the examiner should opine as to whether such was caused OR aggravated (beyond natural progression) by the Veteran's service-connected disabilities.  

The examiner should consider all pertinent medical records, to include, but not limited to the February 5, 1997 service dental treatment record documenting the Veteran's complaint that "[his] jaw hurt . . . on the L side" and the treating service dentist's description of the pain as "TM (temporomandibular)  joint pain [for the past] 10 days" in association with his history of headaches and joint problem due to arthritis"; and the February 2006 letter from Dr. W.C.C., who wrote that the Veteran had temporomandibular joint dysfunction at the time and found that such was due to service, given that "[t]hese symptoms developed and gradually worsened after traumatic experiences in the early days of his military career in combat training."  

The rationale for all opinions offered should be provided. 

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a Supplemental Statement of the Case.  
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


